AGREEMENT AND PLAN OF REORGANIZATION dated as of June 9, 2008 by and among SUMMIT FINANCIAL GROUP, INC. AND GREATER ATLANTIC FINANCIAL CORP. AND SFG II, INC. Table of Contents Page ARTICLE I Certain Definitions 1 1.01 Certain Definitions 1 ARTICLE II The Merger 7 2.01 The Merger 7 2.02 Effective Date and Effective Time 7 2.03 Indentures, Guarantees and Common Securities 8 ARTICLE III The Bank Merger 8 3.01 The Bank Merger 8 3.02 Effective Date and Effective Time 9 ARTICLE IV Consideration; Exchange Procedures 9 4.01 Merger Consideration 9 4.02 Rights as Stockholders; Stock Transfers 10 4.03 Fractional Shares 10 4.04 Exchange Procedures 11 4.05 Options 12 4.06 Dissenters’ Rights 12 ARTICLE V Actions Pending the Effective Time 13 5.01 Forebearances of GAFC 13 5.02 Forebearances of Summit 15 ARTICLE VI Representations and Warranties 15 6.01 Disclosure Schedules 15 6.02 Standard 16 6.03 Representations and Warranties of GAFC 16 6.04 Representations and Warranties of Summit 25 ARTICLE VII Covenants 33 7.01 Reasonable Best Efforts 33 7.02 Stockholder Approval 33 7.03 Registration Statement 34 7.04 Press Releases 35 7.05 Access; Information 35 7.06 Acquisition Proposals 36 7.07 Takeover Laws 36 7.08 Funding of Loan Loss Allowance and Payment of Expenses 36 7.09 Certain Policies 36 7.10 Regulatory Applications 37 7.11 Indemnification 37 7.12 Benefit Plans 38 7.13 Notification of Certain Matters 38 7.14 Contractual Rights of Current Employees 39 7.15 GAFC Trust Preferred Securities 39 i Table of Contents Page 7.16 Transition 39 7.17 Compliance with Regulatory Authority Order 39 7.18 Compliance with Laws 40 ARTICLE VIII Conditions to Consummation of the Merger 40 8.01 Conditions to Each Party’s Obligation to Effect the Merger 40 8.02 Conditions to Obligation of GAFC 41 8.03 Conditions to Obligation of Summit 41 ARTICLE IX Termination 43 9.01 Termination 43 9.02 Effect of Termination and Abandonment 44 9.03 Fees and Expenses 44 ARTICLE X Miscellaneous 45 10.01 Survival 45 10.02 Waiver; Amendment 45 10.03 Counterparts 45 10.04 Governing Law 45 10.05 Expenses 45 10.06 Notices 45 10.07 Entire Understanding; No Third Party Beneficiaries 46 10.08 Interpretation; Effect 46 ii AGREEMENT AND PLAN OF REORGANIZATION, dated as of June 9, 2008(this “Agreement”), by and among GREATER ATLANTIC FINANCIAL CORP. (“GAFC”), SUMMIT FINANCIAL GROUP, INC. (“Summit”) and SFG II, INC. (“Merger Sub”). RECITALS A.GAFC.GAFC is a Delaware corporation, having its principal place of business in Reston, Virginia. B.Summit.Summit is a West Virginia corporation, having its principal place of business in Moorefield, West Virginia. C.Merger Sub.Merger Sub is a West Virginia corporation, having its principal place of business in Moorefield, West Virginia. D.Intentions of the Parties.It is the intention of the parties to this Agreement that the business combination contemplated hereby be treated as a “reorganization” under Section 368 of the Internal Revenue Code of 1986, as amended. E.Board Action.The respective Boards of Directors of each of Summit, GAFC and Merger Sub have determined that it is advisable and in the best interests of their respective companies and their stockholders to consummate the strategic business combination transaction provided for herein. NOW, THEREFORE, in consideration of the premises and of the mutual covenants, representations, warranties and agreements contained herein the parties agree as follows: ARTICLE I Certain Definitions 1.01Certain Definitions.The following terms are used in this Agreement with the meanings set forth below: “Acquisition Proposal”means any tender or exchange offer, proposal for a merger, consolidation or other business combination involving GAFC or any of its Subsidiaries or any proposal or offer to acquire in any manner a substantial equity interest in, or a substantial portion of the assets or deposits of, GAFC or any of its Subsidiaries, other than the transactions contemplated by this Agreement. “Adjusted Shareholders’ Equity” has the meaning set forth in Section 4.01(b). “Agreement”means this Agreement, as amended or modified from time to time in accordance with Section “Average Closing Price” has the meaning set forth in Section 4.01(a). “Bank Merger” has the meaning set forth in Section 3.01(a). “Bank Merger Effective Date” has the meaning set forth in Section 3.02. “Benchmark Equity” has the meaning set forth in Section 4.01(b). “Cease and Desist Order” means the Order to Cease and Desist (together with the accompanying Stipulation and Consent to Issuance of Order to Cease and Desist) effective April 25, 2008, by and between GAB and the Office of Thrift Supervision. “Code”means the Internal Revenue Code of 1986, as amended. “Compensation and Benefit Plans”has the meaning set forth in Section 6.03(m). “Consultants” has the meaning set forth in Section 6.03(m). “Core Deposits” means all deposits (as defined in 12 U.S.C. Section 1813(1)) of GAFC shown on the books and records of GAB, including but not limited to all interest posted thereon accrued but unpaid interest and both collected and uncollected funds (including overdrawn accounts), together with GAB’s rights and responsibilities under any customer agreement evidencing or relating thereto, but excluding (i) deposit accounts associated with a public body, including but not limited to any municipal, county, state or federal government, and (ii)brokered deposits and (iii) wholesale deposits, but including corporate sweep accounts. “Costs”has the meaning set forth in Section 7.11(a). “Directors”has the meaning set forth in Section 6.03(m). “Disclosure Schedule”has the meaning set forth in Section 6.01. “Dissenters’ Shares” has the meaning set forth in Section 4.06. “DGCL” means the Delaware General Corporation Law, as amended. “DOL” means the United States Department of Labor. “Effective Date”has the meaning set forth in Section 2.02(a). “Effective Time”means the effective time of the Merger, as provided for in Section 2.02(a). “Employees”has the meaning set forth in Section 6.03(m). “Environmental Laws”means all applicable local, state and federal environmental, health and safety laws and regulations, including, without limitation, the Resource Conservation and Recovery Act, the Comprehensive Environmental Response, 2 Compensation, and Liability Act, the Clean Water Act, the Federal Clean Air Act, and the Occupational Safety and Health Act, each as amended, regulations promulgated thereunder, and state counterparts. “ERISA”means the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate”has the meaning set forth in Section 6.03(m)(ii). “Exchange Act”means the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder. “Exchange Agent”has the meaning set forth in Sections 4.04(a). “Exchange Fund” has the meaning set forth in Section 4.04(a). “Exchange Ratio”has the meaning set forth in Section 4.01(a). “GAB”means Greater Atlantic Bank, a federally-chartered savings bank. “GAAP” means generally accepted accounting principles in the United States. “GAFC Board”means the Board of Directors of GAFC. “GAFC By-Laws”means the By-laws of GAFC, as amended. “GAFC Certificate”means the Certificate of Incorporation of GAFC, as amended. “GAFC Common Stock”means the common stock, par value $0.01per share, of GAFC. “GAFC Meeting”has the meaning set forth in Section 7.02. “GAFC Stock Option”has the meaning set forth in Section 4.05. “GAFC Stock Plans” has the meaning set forth in Section 4.05. “GAFC Trust Preferred Securities”means preferred shares of stock issued by Greater Atlantic Capital Trust I, a second tier business trust subsidiary of GAFC. “Governmental Authority”means any court, administrative agency or commission or other federal, state or local governmental authority or instrumentality. “Guarantee” shall mean the Guarantee executed by GAFC in connection with the issuance of the GAFC Trust Preferred Securities. 3 “Indenture” shall mean the Trust Indenture executed by GAFC in connection with the issuance of the GAFC Trust Preferred Securities. “IRS” has the meaning set forth in Section 6.03(m). “Indemnified Party”has the meaning set forth in Section 7.11(a). “Lien”means any charge, mortgage, pledge, security interest, restriction, claim, lien, or encumbrance, “Material Adverse Effect” means: with respect to Summit or GAFC, any effect that (i) is material and adverse to the financial position, results of operations or business of Summit and its Subsidiaries taken as a whole or GAFC and its Subsidiaries taken as a whole, respectively, or (ii) would materially impair the ability of either Summit or GAFC to perform its obligations under this Agreement or otherwise materially threaten or materially impede the consummation of the Merger and the other transactions contemplated by this Agreement;provided, however, that Material Adverse Effect shall not be deemed to include the impact of (a)changes in banking and similar laws of general applicability or interpretations thereof by courts or governmental authorities, except to the extent such changes have a disproportionate impact on Summit or GAFC, as the case may be, relative to the overall effects on the banking industry, (b)changes in generally accepted accounting principles or regulatory accounting requirements applicable to banks and their holding companies generally, except to the extent changes have a disproportionate impact on Summit or GAFC, as the case may be,relative to the overall effect on the banking industry, (c) any modifications or changes to valuation policies and practices in connection with the Merger or restructuring charges taken in connection with the Merger, in each case in accordance with generally accepted accounting principles, (d) actions and omissions of Summit or GAFC taken with the prior written consent of the other in contemplation of the transactions contemplated hereby, (e) changes in economic conditions affecting financial institutions generally, including, without limitation, changes in market interest rates or the projected future interest rate environment, except to the extent that such changes have a disproportionate impact on Summit or GAFC, as the case may be,relative to the overall effect on the banking industry or (f) direct effects of compliance with this Agreement on the financial condition and operating performance of the parties, including, without limitation, expenses incurred by the parties in consummating the transactions contemplated by this Agreement. “Merger”has the meaning set forth in Section 2.01(b). “Merger Consideration”has the meaning set forth in Section 4.01(a). “Merger Sub”has the meaning set forth in the preamble to this Agreement. “Monthly Losses” shall have the meaning set forth in Section 4.01(b). “NASDAQ”means The NASDAQ Stock
